5DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,007,534 in view of Broadbent et al. (U.S. Publication 2009/0276318), Bacovsky et al. (U.S. Publication 2016/0165010) and Xi et al. (U.S. Publication 2019/0065173).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are simple changes marginally impacting the scope of the claims (see explanation below).
App. 15/994,653	Pat. No.: 10,007,534 / Broadbent / Bacovsky / Xi
Claim 2.  An apparatus comprising:
  memory including computer executable instructions; and
  at least one processor to execute the computer executable instructions to:
  in response to a first request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of a virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset, the catalog of capabilities available to the virtualization asset based on plugins installed at the virtualization asset;
  when the capability is not installed at the virtualization asset, identify a plugin that corresponds to the capability based on mapping 1) the capability to a plugin identifier, 2) the plugin identifier to an invoker identifier, and 3) the invoker identifier to a plugin invoker associated with one of the plugins, the plugin invoker to facilitate executing the one of the plugins independent of a language based on translating a first programming language associated with the capability to a second programming language by analyzing command-line parameters and arguments for the capability; install the capability at the virtualization asset; and
  responsive to a second request: identify a capability identifier included in the second request, the capability identifier corresponding to the capability;
  map the capability identifier to the plugin identifier using the at least one mapping to identify the plugin to execute the capability;
  map the plugin identifier to the invoker identifier using the at least one mapping to identify a plugin invoker to call the plugin; and use the plugin invoker to execute the plugin to perform the capability.

Claim 16.  A system comprising: at least one processor; memory including computer executable instructions, that when executed by the at least one processor, cause a virtualization asset management application to:
  determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset and based on plugins installed at the virtualization asset, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; and
  initiate installing the capability at the asset when the capability is not installed at the asset; and a capabilities management agent to:
  maintain the catalog of capabilities available to the asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  in response to the validating, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin, when executed, to perform the capability.

Broadbent:

“In a preferred embodiment the framework API 143 is language independent in the sense that similar functionality is supported no matter what forms of plug-in software objects are used, or language they are developed in, and so long as the correct functions are called and function argument passing conventions are followed.” ¶ 0153

Bacovsky 

“the data exchange sub-module 260 may exchange data with a server system based on the binding created by the binding sub-module 230. For example, the binding may translate or map methods and parameter values of a first programming language used by the client system to methods and parameter values of a second programming language used by the server system,” ¶ 0029

Xi:

“At 254, the mobile terminal sends an app identifier corresponding to a selected app to a server. For example, in accordance with the app selection instruction, the mobile terminal sends the app identifier corresponding to the selected app (e .g., the identifier for the “Contacts” app) to the app store,” ¶ 0050; 

“At 256, an app plugin associated with the app identifier is looked up,” ¶ 0051

“At 264, an app plugin associated with the selected icon is determined. In some embodiments, the plugin management module 210 of the plugin platform 200 in the mobile terminal uses the app identifier (e.g., the “Contacts" identifier) as a basis for determining, from among locally installed plugins, an app plugin associated with a plugin identifier that matches the app identifier,” ¶ 0059; “At 266, the app plugin is loaded. The app plugin's path can be loaded into an app configuration. For example, the path to the location where the app plugin is stored can be loaded into a corresponding app configuration file before the app plugin is run. In some embodiments, the interface implementing module 220 of the plugin platform 200 in the mobile terminal loads the user - selected app plugin into the app (e .g., “Contacts” app )configuration file. When the app is executed, the configuration file is read and the user selected app plugin is invoked.” ¶ 0060
Claim 3.  The apparatus of claim 2, wherein the processor is further to execute the computer executable instructions to maintain the catalog of capabilities by:
  retrieving a set of capabilities provided by the one or more of the plugins; and updating the catalog of capabilities to include the set of capabilities by: logging the set of capabilities in the catalog of capabilities; logging arguments needed to execute corresponding ones of the capabilities; and
  mapping the capabilities to corresponding ones of the plugins.
  
Claim 2.  A method as defined in claim 1, wherein maintaining the catalog of capabilities includes: registering a plugin in an inventory of plugins; retrieving a set of capabilities provided by the plugin; and updating the catalog of capabilities to include the set of capabilities.
Claim 6.  A method as defined in claim 2, wherein updating the catalog of capabilities includes:
  logging the set of capabilities in the catalog of capabilities;
  logging arguments needed to execute the respective capabilities; and
  mapping the respective capabilities to the plugin.
Claim 4.  The apparatus of claim 2, wherein the virtualization asset is to execute in a first container, the first container to operate on top of a host operating system without using a hypervisor.
Claim 16.  A system comprising: at least one processor; memory including computer executable instructions, that when executed by the at least one processor, cause a virtualization asset management application to:
  determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset and based on plugins installed at the virtualization asset, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; and
  initiate installing the capability at the asset when the capability is not installed at the asset; and a capabilities management agent to:
  maintain the catalog of capabilities available to the asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  in response to the validating, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin, when executed, to perform the capability.
Claim 5.  The apparatus of claim 4, wherein the application is a first application, and the first container is to isolate the virtualization asset from a second application in a second container, the second container to operate on top of the host operating system.
Claim 16.  A system comprising: at least one processor; memory including computer executable instructions, that when executed by the at least one processor, cause a virtualization asset management application to:
  determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset and based on plugins installed at the virtualization asset, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; and
  initiate installing the capability at the asset when the capability is not installed at the asset; and a capabilities management agent to:
  maintain the catalog of capabilities available to the asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  in response to the validating, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin, when executed, to perform the capability.
Claim 6.  The apparatus of claim 4, wherein the first container does not instantiate its own operating system.
Claim 16.  A system comprising: at least one processor; memory including computer executable instructions, that when executed by the at least one processor, cause a virtualization asset management application to:
  determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset and based on plugins installed at the virtualization asset, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; and
  initiate installing the capability at the asset when the capability is not installed at the asset; and a capabilities management agent to:
  maintain the catalog of capabilities available to the asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  in response to the validating, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin, when executed, to perform the capability.
Claim 7.  The apparatus of claim 2, wherein the application is a first application, the at least one processor to record an output from the performing of the capability, the output accessible to a second application.

Claim 8.  The apparatus of claim 2, wherein the capabilities include at least one of a function, task, process and operation.

Claim 9.  A method to reduce computer resource usage, the method comprising:
  in response to a first request from a virtualization asset management application, determining whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset based on plugins installed at the virtualization asset;
  in response to determining the capability is not installed at the virtualization asset, identifying, by executing an instruction with the processor, a plugin that corresponds to the capability based on a mapping of 1) the capability to a plugin identifier, 2) the plugin identifier to an invoker identifier, and 3) the invoker identifier to a plugin invoker associated with one of the plugins, the plugin invoker to facilitate executing the one of the plugins independent of a language based on translating a first programming language associated with the capability to a second programming language by analyzing command-line parameters and arguments for the capability;
  installing, by executing an instruction with the processor, the plugin at the virtualized asset; and 
 responsive to a second request: identify a capability identifier included in the second request, the capability identifier corresponding to the capability;
  map the capability identifier to the plugin identifier using the at least one mapping to identify the plugin to execute the capability;
  map the plugin identifier to the invoker identifier using the at least one mapping to identify a plugin invoker to call the plugin; and use the plugin invoker to execute the plugin to perform the capability.






Claim 1. A method comprising:
  maintaining a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determining whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; 
  installing the capability at the virtualization asset when the capability is not installed at the virtualization asset;
  receiving, at the virtualization asset, a request to perform the capability from the virtualization asset management application, the request to perform the capability including a capability identifier corresponding to the capability:
  validating, via a processor, the request; and in response to the validating, performing the capability, wherein performing the capability includes mapping, via the catalog of capabilities, the capability identifier to a plugin identifier, and executing a plugin corresponding to the plugin identifier.
Broadbent:

“In a preferred embodiment the framework API 143 is language independent in the sense that similar functionality is supported no matter what forms of plug-in software objects are used, or language they are developed in, and so long as the correct functions are called and function argument passing conventions are followed.” ¶ 0153

Bacovsky 

“the data exchange sub-module 260 may exchange data with a server system based on the binding created by the binding sub-module 230. For example, the binding may translate or map methods and parameter values of a first programming language used by the client system to methods and parameter values of a second programming language used by the server system,” ¶ 0029

Xi:

“At 254, the mobile terminal sends an app identifier corresponding to a selected app to a server. For example, in accordance with the app selection instruction, the mobile terminal sends the app identifier corresponding to the selected app (e .g., the identifier for the “Contacts” app) to the app store,” ¶ 0050; 

“At 256, an app plugin associated with the app identifier is looked up,” ¶ 0051

“At 264, an app plugin associated with the selected icon is determined. In some embodiments, the plugin management module 210 of the plugin platform 200 in the mobile terminal uses the app identifier (e.g., the “Contacts" identifier) as a basis for determining, from among locally installed plugins, an app plugin associated with a plugin identifier that matches the app identifier,” ¶ 0059; “At 266, the app plugin is loaded. The app plugin's path can be loaded into an app configuration. For example, the path to the location where the app plugin is stored can be loaded into a corresponding app configuration file before the app plugin is run. In some embodiments, the interface implementing module 220 of the plugin platform 200 in the mobile terminal loads the user - selected app plugin into the app (e .g., “Contacts” app )configuration file. When the app is executed, the configuration file is read and the user selected app plugin is invoked.” ¶ 0060
Claim 10. The method as defined in claim 9, further including: registering the plugin in an inventory of plugins; retrieving capabilities provided by the plugin; and
  updating the catalog of capabilities to include at least one of the capabilities by: 
  adding at least one of the capabilities to the catalog;
  logging an argument needed to execute the at least one of the capabilities; and
  mapping the at least one of the capabilities to the plugin.

Claim 2.  A method as defined in claim 1, wherein maintaining the catalog of capabilities includes: registering a plugin in an inventory of plugins; retrieving a set of capabilities provided by the plugin; and updating the catalog of capabilities to include the set of capabilities.
Claim 6.  A method as defined in claim 2, wherein updating the catalog of capabilities includes:
  logging the set of capabilities in the catalog of capabilities;
  logging arguments needed to execute the respective capabilities; and
  mapping the respective capabilities to the plugin.

Claim 11.  The method of claim 9, wherein the virtualization asset is to execute in a first container, the first container to operate on top of a host operating system without using a hypervisor.
Claim 1. A method comprising:
  maintaining a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determining whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; 
  installing the capability at the virtualization asset when the capability is not installed at the virtualization asset;
  receiving, at the virtualization asset, a request to perform the capability from the virtualization asset management application, the request to perform the capability including a capability identifier corresponding to the capability:
  validating, via a processor, the request; and in response to the validating, performing the capability, wherein performing the capability includes mapping, via the catalog of capabilities, the capability identifier to a plugin identifier, and executing a plugin corresponding to the plugin identifier.
Claim 12.  The method of claim 11, wherein the application is a first application and the first container is to isolate the virtualization asset from a second application in a second container, the second container to operate on top of the host operating system.
Claim 1. A method comprising:
  maintaining a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determining whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; 
  installing the capability at the virtualization asset when the capability is not installed at the virtualization asset;
  receiving, at the virtualization asset, a request to perform the capability from the virtualization asset management application, the request to perform the capability including a capability identifier corresponding to the capability:
  validating, via a processor, the request; and in response to the validating, performing the capability, wherein performing the capability includes mapping, via the catalog of capabilities, the capability identifier to a plugin identifier, and executing a plugin corresponding to the plugin identifier.

Claim 13.  The method of claim 11, wherein the first container does not instantiate its own operating system.
Claim 1. A method comprising:
  maintaining a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determining whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system; 
  installing the capability at the virtualization asset when the capability is not installed at the virtualization asset;
  receiving, at the virtualization asset, a request to perform the capability from the virtualization asset management application, the request to perform the capability including a capability identifier corresponding to the capability:
  validating, via a processor, the request; and in response to the validating, performing the capability, wherein performing the capability includes mapping, via the catalog of capabilities, the capability identifier to a plugin identifier, and executing a plugin corresponding to the plugin identifier.

Claim 14.  The method of claim 9, wherein the application is a first application, further including recording an output from the performing of the capability, the output accessible to a second application.

Claim 15.  A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
  in response to a first request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset, the catalog of capabilities available to the virtualization asset based on plugins installed at the virtualization asset;
  when the capability is not installed at the virtualization asset, identify a plugin that corresponds to the capability based on a mapping of 1) the capability to a plugin identifier, 2) the plugin identifier to an invoker identifier, and 3) the invoker identifier to a plugin invoker associated with one of the plugins, the plugin invoker to facilitate executing the one of the plugins independent of a language based on translating a first programming language associated with the capability to a second programming language by analyzing command-line parameters and arguments for the capability; install the capability at the virtualization asset; and
  responsive to a second request: identify a capability identifier included in the second request, the capability identifier corresponding to the capability;
  map the capability identifier to the plugin identifier using the at least one mapping to identify the plugin to execute the capability;
  map the plugin identifier to the invoker identifier using the at least one mapping to identify a plugin invoker to call the plugin; and use the plugin invoker to execute the plugin to perform the capability.

Claim 15.  A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
  maintain a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system;
 install a capability at the virtualization asset when the capability is not installed at the virtualization asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  when the request to perform the capability is validated, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin to perform the capability.

Broadbent:

“In a preferred embodiment the framework API 143 is language independent in the sense that similar functionality is supported no matter what forms of plug-in software objects are used, or language they are developed in, and so long as the correct functions are called and function argument passing conventions are followed.” ¶ 0153

Bacovsky 

“the data exchange sub-module 260 may exchange data with a server system based on the binding created by the binding sub-module 230. For example, the binding may translate or map methods and parameter values of a first programming language used by the client system to methods and parameter values of a second programming language used by the server system,” ¶ 0029

Xi:

“At 254, the mobile terminal sends an app identifier corresponding to a selected app to a server. For example, in accordance with the app selection instruction, the mobile terminal sends the app identifier corresponding to the selected app (e .g., the identifier for the “Contacts” app) to the app store,” ¶ 0050; 

“At 256, an app plugin associated with the app identifier is looked up,” ¶ 0051

“At 264, an app plugin associated with the selected icon is determined. In some embodiments, the plugin management module 210 of the plugin platform 200 in the mobile terminal uses the app identifier (e.g., the “Contacts" identifier) as a basis for determining, from among locally installed plugins, an app plugin associated with a plugin identifier that matches the app identifier,” ¶ 0059; “At 266, the app plugin is loaded. The app plugin's path can be loaded into an app configuration. For example, the path to the location where the app plugin is stored can be loaded into a corresponding app configuration file before the app plugin is run. In some embodiments, the interface implementing module 220 of the plugin platform 200 in the mobile terminal loads the user - selected app plugin into the app (e .g., “Contacts” app )configuration file. When the app is executed, the configuration file is read and the user selected app plugin is invoked.” ¶ 0060
Claim 16.  The tangible computer readable storage medium of claim 15, wherein the instructions, when executed, further cause the machine to:
  retrieve a set of capabilities provided by the one or more of the plugins; and update the catalog of capabilities to include the set of capabilities by: logging the set of capabilities in the catalog of capabilities; logging arguments needed to execute corresponding ones of the capabilities; and
  mapping the capabilities to corresponding ones of the plugins.

Claim 2.  A method as defined in claim 1, wherein maintaining the catalog of capabilities includes: registering a plugin in an inventory of plugins; retrieving a set of capabilities provided by the plugin; and updating the catalog of capabilities to include the set of capabilities.
Claim 6.  A method as defined in claim 2, wherein updating the catalog of capabilities includes:
  logging the set of capabilities in the catalog of capabilities;
  logging arguments needed to execute the respective capabilities; and
  mapping the respective capabilities to the plugin.
Claim 17.  The tangible computer readable storage medium of claim 15, wherein the virtualization asset is to execute in a first container, the first container to operate on top of a host operating system without using a hypervisor.
Claim 15.  A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
  maintain a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system;
 install a capability at the virtualization asset when the capability is not installed at the virtualization asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  when the request to perform the capability is validated, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin to perform the capability.
Claim 18.  The tangible computer readable storage medium of claim 17, wherein the application is a first application, and the first container is to isolate the virtualization asset from a second application in a second container, the second container to operate on top of the host operating system.
Claim 15.  A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
  maintain a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system;
 install a capability at the virtualization asset when the capability is not installed at the virtualization asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  when the request to perform the capability is validated, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin to perform the capability.
Claim 19.  The tangible computer readable storage medium of claim 17, wherein the first container does not instantiate its own operating system.
Claim 15.  A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
  maintain a catalog of capabilities available to a virtualization asset based on plugins installed at the virtualization asset;
  in response to a request from a virtualization asset management application, determine whether a capability identified in a list of capabilities of the virtualization asset management application is installed at the virtualization asset based on the catalog of capabilities, the virtualization asset executing in a first container operating on top of a host operating system without the need for a hypervisor, the first container isolating the virtualization asset from applications executing in a second container operating on top of the host operating system, the first container not instantiating its own operating system;
 install a capability at the virtualization asset when the capability is not installed at the virtualization asset;
  validate a request to perform the capability, the request to perform the capability including a capability identifier corresponding to the capability; and
  when the request to perform the capability is validated, map, via the catalog of capabilities, the capability identifier to a plugin identifier, and execute a plugin corresponding to the plugin identifier, the plugin to perform the capability.
Claim 20.  The tangible computer readable storage medium of claim 15, wherein the application is a first application, the instructions further to case the machine to record an output from the performing of the capability, the output accessible to a second application.

Claim 22.  The apparatus of claim 2, wherein the plugin invoker further includes a plugin invoker file including an execution setup line that identifies one or more libraries to load for execution of one of the plugins, a language setup line to load a language in which one of the plugins is written, and a plugin calling line to call one of the plugins.





The above-noted claims are a verbatim recitation of the claims in U.S. Patent 10,007,534, or the changes amount to a broadening of the claimed subject matter.  As noted below, the cited references, in combination, render the claims obvious and combinable per the stated rationale.  Broadbent, in light of the cited references as well as the patented claims, provides a mechanism to enhance system development and maintenance by reducing the burden on developers to create and maintain additional code to support additional programming languages.  Bacovsky in light of the cited references as well as the patented claims, provides a mechanism to enhance system efficiency and flexibility by accommodating alternate languages and platforms.  Xi, in light of the cited references as well as the patented claims, providing a mechanism to enhance system efficiency and accuracy by automating the execution of plugin modules.  Therefore, a person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claim in the patent. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2, 3, 8 - 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dandamudi et al.  (U.S. Publication 2009/0249311) (Dandamudi hereinafter) in view of Karinta et al. (U.S. Publication 2016/0188421) (Karinta hereinafter) (Identified by Applicant in IDS), Broadbent et al. (U.S. Publication 2009/0276318) (Broadbent hereinafter), Bacovsky et al. (U.S. Publication 2016/0165010) (Bacovsky hereinafter) and Xi et al. (U.S. Publication 2019/0065173) (Xi hereinafter).
10.	As per claim 2, Dandamudi teaches an apparatus comprising:
memory including computer executable instructions [memory elements, ¶ 0020];
at least one processor [processor, ¶ 0020] to execute the computer executable instructions to:
in response to a first request from a virtualization asset management application [“An abstraction module for the virtual machine written in the interpreted language can be established. The abstraction module can be configured to load an instance of the native module, wherein upon loading the instance of the native module the abstraction module is exposed to the dependency information associated with the instance of the native module,” ¶ 0007; abstraction module is mapped to the virtualization asset management application, and loading of the instance of the native module is mapped to the request], determine whether a capability identified in a list of capabilities of a virtualization asset management application is installed at a virtualization asset based on a catalog of capabilities available to the virtualization asset, the catalog of capabilities available to the virtualization asset based on plugins installed at the virtualization asset [“when the abstraction module 230 executes code to load the native code module 240 for plug-in A 215, the virtual machine 210 can associate the module 240 with the classloader of plug-in A 215. When plug-in B 220 calls the abstraction module 230, the module 230 can be loaded with the classloader for plug-in B 220,” ¶ 0030; native code module mapped to capability, virtual machine mapped to virtualization asset];
when the capability is not installed at the virtualization asset, identify a plugin that corresponds to the capability; and install the plugin at the virtualization asset [“Method 300 can begin with step 305 where a JAVA plug-in that utilizes a native code module can be identified in a JAVA-based plug-in run-time environment.” ¶ 0039; “Since the list of loaded libraries 225 managed by the virtual machine 210 does not show the native code module 240 as already having been loaded by plug-in B 220, the native code module 240 can be loaded and associated with the classloader of plug-in B 220,” ¶ 0030].
Dandamudi does not explicitly disclose but Karinta discloses based on mapping 1) the capability to a plugin identifier, 2) the plugin identifier to an invoker identifier, and 3) the invoker identifier to a plugin invoker associated with one of the plugins [“A consistent format is used for maintaining plugin information. For example, a standard schema is used to manage plugin information. The schema includes a unique plugin identifier (PluginID)), a plugin name, a plugin version, a plugin install path, a description, a vendor name that provided the plugin, date a plugin was created and modified and a URL.” ¶ 0139; plugin invoker mapped to plugin install path, invoker identifier mapped to URL].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi and Karinta available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi to include the capability of managing application plugins as taught by Karinta, thereby providing a mechanism to enhance system development and maintenance by managing and controlling available applications plugins for reuse [Karinta ¶ 0006].
Dandamudi and Karinta do not explicitly disclose but Broadbent discloses the plugin invoker to facilitate executing the one of the plugins independent of a language [“In a preferred embodiment the framework API 143 is language independent in the sense that similar functionality is supported no matter what forms of plug-in software objects are used, or language they are developed in, and so long as the correct functions are called and function argument passing conventions are followed,” ¶ 0153].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta and Broadbent available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi and Karinta to include the capability of a language-independent framework as taught by Broadbent, thereby providing a mechanism to enhance system development and maintenance by reducing the burden on developers to create and maintain additional code to support additional programming languages.
Dandamudi, Karinta and Broadbent do not explicitly disclose but Bacovsky discloses based on translating a first programming language associated with the capability to a second programming language by analyzing command-line parameters and arguments for the capability [“the data exchange sub-module 260 may exchange data with a server system based on the binding created by the binding sub-module 230. For example, the binding may translate or map methods and parameter values of a first programming language used by the client system to methods and parameter values of a second programming language used by the server system,” ¶ 0029].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent and Bacovsky available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta and Broadbent to include the capability of programming language conversion as taught by Bacovsky, thereby providing a mechanism to enhance system efficiency and flexibility by accommodating alternate languages and platforms.
Dandamudi, Karinta, Broadbent and Bacovsky do not explicitly disclose but Xi discloses responsive to a second request, identify a capability identifier included in the second request, the capability identifier corresponding to the request [“At 254, the mobile terminal sends an app identifier corresponding to a selected app to a server. For example, in accordance with the app selection instruction, the mobile terminal sends the app identifier corresponding to the selected app (e .g., the identifier for the “Contacts” app) to the app store,” ¶ 0050; app identifier mapped to capability identifier]; map the capability identifier to the plugin identifier using the at least one mapping to identify the plugin to execute the capability [“At 256, an app plugin associated with the app identifier is looked up,” ¶ 0051]; map the plugin identifier to the invoker identifier using the at least one mapping to identify a plugin invoker to call the plugin; and use the plugin invoker to execute the plugin to perform the capability [“At 264, an app plugin associated with the selected icon is determined. In some embodiments, the plugin management module 210 of the plugin platform 200 in the mobile terminal uses the app identifier (e.g., the “Contacts" identifier) as a basis for determining, from among locally installed plugins, an app plugin associated with a plugin identifier that matches the app identifier,” ¶ 0059; “At 266, the app plugin is loaded. The app plugin's path can be loaded into an app configuration. For example, the path to the location where the app plugin is stored can be loaded into a corresponding app configuration file before the app plugin is run. In some embodiments, the interface implementing module 220 of the plugin platform 200 in the mobile terminal loads the user - selected app plugin into the app (e .g., “Contacts” app )configuration file. When the app is executed, the configuration file is read and the user selected app plugin is invoked.” ¶ 0060; app plugin’s path mapped to plugin invoker; loading of the app plugin’s path suggests a mapping/identification of the path based on the plugin identifier].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky and Xi available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent and Bacovsky to include the capability of mobile application processing as taught by Xi, thereby providing a mechanism to enhance system efficiency and accuracy by automating the execution of plugin modules.
11. 	As per claim 3, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 2.  Karinta further discloses wherein the processor is further to execute the computer executable instructions to maintain the catalog of capabilities by:
retrieving a set of capabilities provided by the one or more of the plugins [“The schema in conjunction with the object format (referred to as SMobject) described below allows discovery module 186 to obtain plugin information and provide it to SMS 132.” ¶ 0139]; and updating the catalog of capabilities to include the set of capabilities by: logging the set of capabilities in the catalog of capabilities; logging arguments needed to execute corresponding ones of the capabilities; and mapping the capabilities to corresponding ones of the plugins [“A consistent format is used for maintaining plugin information. For example, a standard schema is used to manage plugin information. The schema includes a unique plugin identifier (PluginID)), a plugin name, a plugin version, a plugin install path, a description, a vendor name that provided the plugin, date a plugin was created and modified and a URL.” ¶ 0139].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi and Karinta available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi to include the capability of managing application plugins as taught by Karinta, thereby providing a mechanism to enhance system development and maintenance by managing and controlling available applications plugins for reuse [Karinta ¶ 0006].
12.	As per claim 8, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 2.  Dandamudi further teaches wherein the capabilities include at least one of a function, task, process and operation [“Plug-in A 215 can call the method of its native procedure internal interface 217 to invoke the procedure from the native code module 240. The series of method calls can flow from the plug-in 215/220 to the interface 217/222 to the centralized native library loader 235. Using this approach, the same classloader can be associated with each method call in the series.” ¶ 0036; method and procedure calls are analogous to functions or operations in the context of capabilities].
13.      As per claim 9, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.      As per claim 10, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
15.      As per claim 15, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.      As per claim 16, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.
17.	Claims 4, 5, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dandamudi, Karinta, Broadbent, Bacovsky and Xi in further view of Mehta et al. (U.S. Patent 9,495,192) (Mehta hereinafter).
18.	As per claim 4, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 2.  Dandamudi, Karinta, Broadbent, Bacovsky and Xi do not explicitly disclose but Mehta discloses wherein the virtualization asset is to execute in a first container, the first container to operate on top of a host operating system without using a hypervisor [“This specification refers throughout to computational and network environments that include virtual machines (VMs).  However, virtual machines are merely one example of data compute nodes (DCNS) or data compute end nodes, also referred to as addressable nodes. DCNs may include non-virtualized physical hosts, virtual machines, containers that run on top of a host operating system without the need for a hypervisor or separate operating system, and hypervisor kernel network interface modules.” col. 20, lines 16 – 24].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Mehta available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent, Bacovsky and Xi to include the capability of executing capabilities in containers with hypervisors as taught by Mehta, thereby providing a mechanism to expand system operability and applicability by facilitating its execution in diverse target environments.
19.	As per claim 5, Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Mehta teach the apparatus of claim 4.  Mehta further teaches wherein the application is a first application, and the first container is to isolate the virtualization asset from a second application in a second container, the second container to operate on top of the host operating system [“Some containers, on the other hand, are constructs that run on top of a host operating system without the need for a hypervisor or separate guest operating system. In some embodiments, the host operating system uses name spaces to isolate the containers from each other and therefore provides operating-system level segregation of the different groups of applications that operate within different containers.” col. 20, lines 30 – 37].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Mehta available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent, Bacovsky and Xi to include the capability of executing capabilities in containers with hypervisors as taught by Mehta, thereby providing a mechanism to expand system operability and applicability by facilitating its execution in diverse target environments.
20.      As per claim 11, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
21.      As per claim 12, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
22.      As per claim 17, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.
23.      As per claim 18, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dandamudi, Karinta, Broadbent, Bacovsky and Xi in further view of Hogg, “Software Containers: Used More Frequently than Most Realize,” (Hogg hereinafter).
25.	As per claim 6, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 4.  Dandamudi, Karinta, Broadbent, Bacovsky and Xi do not explicitly disclose but Hogg discloses wherein the first container does not instantiate its own operating system [“Whether you have considered trying to secure an application by putting it into a “sandbox” or wondered how a Software as a Service (SaaS) provider keeps your application and data isolated from other customers, you have been contemplating software containers.  Containers are an increasingly popular method of separating an application from the operating system and the physical infrastructure it uses to connect to the network.  The container is instantiated within the kernel of the operating system and virtualizes the instance of the application.” 1st ¶, lines 1 – 7; containers are instantiated with the OS kernel, not the reverse].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Hogg available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent, Bacovsky and Xi to include the capability of implementing containers in the context of an operating system as taught by Hogg, thereby providing a mechanism to expand system operability and applicability by facilitating its execution in diverse target environments.
26.      As per claim 13, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
27.      As per claim 19, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dandamudi, Karinta, Broadbent, Bacovsky and Xi in further view of Morris (U.S. Publication 2008/0005752) (Morris hereinafter).
29.	As per claim 7, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 2.  Dandamudi, Karinta, Broadbent, Bacovsky and Xi do not explicitly disclose but Morris discloses wherein the application is a first application, the at least one processor to record an output from the performing of the capability, the output accessible to a second application [“Input data for the second application may be determined from an application descriptor associated with the second application. The output and input data may be displayed via the GUI. Input indicating linking of the output data for the first application to the input data for the second application may be received via the GUI. A loadable instance to invoke the first application to generate a value for the output data and to invoke the second application with the generated value as the input data may be created.” Abstract; “LAG instance record 300 may include a plurality of information fields including a LAG record name field 322, application identifier fields 324 and 326, application output data 328, and application input data 330. Record name field 322 may identify the record. For example, the contents of field 322 may be in the form of an ASCII character string. Application identifier fields 324 and 326 may identify applications 302 and 304, respectively. For example, fields 324 and 326 may be populated with a pointer, URL, file directory path, direct executable invocation command, or other suitable application indicator. Output data 328 may correspond to output data 316 of application 302. Input data 330 may correspond to input data 318 of application 304. Record 300 may be used for linking output data 316 of application 302 to input data 318 of application 304,” ¶ 0044].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Morris available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent, Bacovsky and Xi to include the capability linking input and output of multiple application as taught by Morris, thereby providing a mechanism to expand system operability and applicability by facilitating its execution in diverse target environments.
30.      As per claim 14, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
31.      As per claim 20, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
32.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dandamudi, Karinta, Broadbent, Bacovsky and Xi in further view of Hilaiel et al. (U.S. Publication 2009/0222925) (Hilaiel hereinafter).
33.	As per claim 22, Dandamudi, Karinta, Broadbent, Bacovsky and Xi teach the apparatus of claim 2.  Dandamudi, Karinta, Broadbent, Bacovsky and Xi do not explicitly disclose but Hilaiel discloses wherein the plugin invoker further includes a plugin invoker file including an execution setup line that identifies one or more libraries to load for execution of one of the plugins, a language setup line to load a language in which one of the plugins is written, and a plugin calling line to call one of the plugins [“The web browser 104 also includes a plugin interface 108, which uses a generic browser plugin API 114 to interact with a browser-specific plugin API 116 that in turn interacts with the browser core 118 to interface the generic browser plugin API 114 to the browser 104. A plugin adapter layer 112 provides the interface between the user-supplied script code 107 (e.g., JavaScript) and a generic browser plugin API (e.g., also JavaScript) that interacts with a native-code plugin common library 117 (e.g., C or C++), which is able to invoke restricted system operations that are not available in the scripting language code execution environment ordinarily provided to web pages 106 by the web browser 104,” ¶ 0035].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dandamudi, Karinta, Broadbent, Bacovsky, Xi and Hilaiel available before the effective filing date of the claimed invention, to modify the capability of sharing native code modules in a virtual environment as disclosed by Dandamudi, Karinta, Broadbent, Bacovsky and Xi to include the capability of plugin execution as taught by Hilaiel, thereby providing a mechanism to expand system operability and applicability by facilitating its execution in diverse target environments.
Response to Arguments
34.	Applicant’s arguments have been carefully considered but are not persuasive.
35.	As is shown above, Xi discloses the amended claim language to include identification and mapping of capability identifiers (app IDs in Xi), plugin identifiers (plugin identifier in Xi) and plugin invokers (app plugin’s path in Xi).  Crow is not cited as a reference.
Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                        


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193